Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                        No. 04-19-00415-CV

                                   IN THE MATTER OF J.A.M.

                     From the 386th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2019JUV00012
                            Honorable Arcelia Trevino, Judge Presiding

Opinion by:       Sandee Bryan Marion, Chief Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Irene Rios, Justice

Delivered and Filed: March 11, 2020

AFFIRMED

           Appellant J.A.M. appeals the trial court’s order denying his motion to suppress evidence

obtained pursuant to a warrantless pat-down search of his person. We affirm the trial court’s order

and judgment.

                                            Background

           On December 20, 2018, a student at Kirby Middle School in San Antonio told the school

secretary he was concerned J.A.M. had brought a gun to school because he had seen a video of

J.A.M. “shooting out of a pickup truck” and had heard a rumor that J.A.M. had brought a gun to

school previously. The secretary, who had known the student for three years, testified the student

had provided school administrators reliable information in the past.
                                                                                      04-19-00415-CV


        The secretary radioed the school principal, who also had known the student for three years

and found him credible. After speaking with the secretary in the student’s presence, the principal

asked a police officer assigned to the school district, Officer Albert Espinoza, to accompany him

to J.A.M.’s classroom. The principal told Officer Espinoza they were visiting J.A.M.’s classroom

to investigate a report that J.A.M. had a weapon. Officer Espinoza testified: “I guess they had an

anonymous tip that came through the school district saying that there was a video of a student there

that was displaying a weapon, using a weapon while driving a motor vehicle[.]”

        The principal walked J.A.M. out of his classroom, at which point Officer Espinoza

immediately patted J.A.M. down and asked J.A.M. whether he had “anything in [his] possession

[he] shouldn’t have here at school today.” After J.A.M. replied “no,” Officer Espinoza discovered

a loaded handgun on J.A.M.’s left hip. J.A.M. was arrested and charged with delinquent conduct

for intentionally and knowingly possessing a firearm on the premises of a school.

        J.A.M. moved to suppress the evidence obtained as a result of the search of his person.

After hearing testimony from the school secretary, the school principal, and Officer Espinoza, the

trial court denied the motion to suppress. J.A.M. pleaded “true” to the charge of delinquent conduct

and received one year of probation. J.A.M. appeals the trial court’s order denying the motion to

suppress.

                                        Standard of Review

        In a juvenile case, we review the trial court’s denial of a motion to suppress evidence using

the bifurcated standard of review applicable to a criminal case. In re B.B., 567 S.W.3d 786, 789

(Tex. App.—San Antonio 2018, no pet.). Under this standard, we defer to the trial court’s

determination of historical facts that are supported by the record. Id. We review de novo the trial

court’s application of the law to the facts. Id.




                                                   -2-
                                                                                                    04-19-00415-CV


                                                    Discussion

         In a single issue, J.A.M. argues the trial court erred in denying his motion to suppress

because the warrantless search of his person was conducted without reasonable suspicion.

         The Fourth Amendment protects individuals from unreasonable search and seizure. See

New Jersey v. T.L.O., 469 U.S. 325, 334 (1985); In re S.M.C., 338 S.W.3d 161, 165 (Tex. App.—

El Paso 2011, no pet.). Although this protection applies to students in public schools, a student’s

privacy interest in a public school environment is limited by the State’s responsibility for

maintaining discipline and order. T.L.O., 469 U.S. at 339; S.M.C., 338 S.W.3d at 165. Accordingly,

when a school official searches a student in a public school, the standard of suspicion necessary to

satisfy the Fourth Amendment is reasonable suspicion, not probable cause. T.L.O., 469 U.S. at

341; S.M.C., 338 S.W.3d at 165. To determine whether the search of a student was reasonable, we

consider whether the search was: (1) justified at its inception, and (2) reasonably related in scope

to the circumstances that justified it in the first place. Id.; In re K.C.B., 141 S.W.3d 303, 306 (Tex.

App.—Austin 2004, no pet.).

         Here, J.A.M. challenges the first prong of the reasonableness test, arguing the search was

not justified at its inception because it was based solely on “an uncorroborated anonymous tip.”

“Under ordinary circumstances, a search of a student by a teacher or other school official will be

‘justified at its inception’ when there are reasonable grounds for suspecting that the search will

turn up evidence that the student has violated or is violating either the law or the rules of the

school.” T.L.O., 469 U.S. at 341–42. “Uncorroborated anonymous tips do not ordinarily rise to the

requisite level of reasonable suspicion.” K.C.B., 141 S.W.3d at 307. 1



1
  Where an anonymous tip involves the presence of a weapon on a school campus, however, “the circumstances
presented might not be characterized as ‘ordinary’ and the balance might tilt more strongly in favor of the government
interest involved.” Id.


                                                        -3-
                                                                                     04-19-00415-CV


       The record in this case demonstrates the search was not based on an anonymous tip. Both

the school secretary and the school principal knew the student who reported J.A.M. See In re

B.R.P., No. 03-07-00106-CV, 2007 WL 2403226, at *3 (Tex. App.—Austin Aug. 23, 2007, no

pet.) (mem. op.) (holding tip conveyed in person to school assistant principal was not anonymous).

The fact that the student informant’s identity was known to school officials lends it indicia of

reliability, as does the secretary’s testimony that the student informant had provided school

administrators reliable information in the past and the principal’s testimony that he considered the

student credible. See K.C.B., 141 S.W.3d at 307 (holding tip made by a known student has “an

added indicia of reliability, thus allowing [the school official] to reasonably rely upon the tip”).

Officer Espinoza conducted the search at the direction of the school principal. Although Officer

Espinoza did not know the student’s identity, in assessing reasonable suspicion, we consider the

information known collectively to the cooperating officials, not just the individual who personally

conducted the search. See Derichsweiler v. State, 348 S.W.3d 906, 915 (Tex. Crim. App. 2011)

(holding information obtained by 911 dispatcher and relayed to police officer who personally

conducted warrantless detention of defendant was collectively known to both).

       Therefore, because the school secretary, the school principal, and Officer Espinoza were

collectively aware of the identity of the student who reported J.A.M., and the secretary and the

principal knew the student to be credible and to have given reliable information in the past, we

hold Officer Espinoza’s search of J.A.M.’s person was justified at its inception under the

circumstances. Because J.A.M. concedes the second prong of the reasonableness test was met here,

stating he “does not complain that the officer exceeded the permissible scope of a search related

to the circumstances,” we do not address it. J.A.M.’s sole issue is overruled.




                                                -4-
                                                                                 04-19-00415-CV


                                         Conclusion

       Having overruled J.A.M.’s sole issue on appeal, we affirm the trial court’s order denying

J.A.M.’s motion to suppress evidence and judgment of conviction.


                                               Sandee Bryan Marion, Chief Justice




                                              -5-